1 Forward-looking information This document contains forward-looking financial and operational information including earnings, fund flow, unitholder distributions, debt levels, production, reserves and capital expenditure projections.These projections are based on the Trust’s expectations and are subject to a number of risks and uncertainties that could materially affect the results.These risks include, but are not limited to, future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, production demand, transportation restrictions, risks associated with changes in tax, royalty and regulatory regimes and risks associated with international activities.Additional risks and uncertainties are described in the Trust's Annual Information Form which is filed on SEDAR at www.sedar.com. Due to the risks, uncertainties and assumptions inherent in forward-looking statements, prospective investors in the Trust's securities should not place undue reliance on these forward-looking statements.Forward looking statements contained in this document are made as of the date hereof and are subject to change. The Trust assumes no obligation to revise or update forward looking statements to reflect new circumstances, except as required by law.Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2 Vermilion Energy Trust (“Vermilion”) (TSX – VET.UN) is pleased to report interim operating and unaudited financial results for the period ended March 31, First Quarter Highlights: Ø Recorded production of 33,072 boe/d in the first quarter of 2008 as compared to 33,070 boe/d in the fourth quarter of 2007.Canadian production volumes benefited from the acquisition of properties in the Drayton Valley area on January 31, 2008.Netherlands production was higher in the first quarter as two of the three wells drilled in 2007 were tied into production facilities.These production increases were able to offset the annual cyclone and maintenance related downtime that typically reduces Australian volumes early in the year. Ø Closed an acquisition of properties in the Drayton Valley area of Alberta.Vermilion paid $47 million ($44 million after closing adjustments) and added approximately 1,000 boe/d to current production levels. Ø Generated fund flows from operations of $119.4 million ($1.59 per unit) in the first quarter of 2008 compared to $126.1 million ($1.73 per unit) in the fourth quarter of 2007.The fourth quarter 2007 figures include a one time tax reduction of approximately $0.13 per unit.Accordingly, normalized quarter over quarter fund flows per unit were essentially flat.Commodity price increases were offset by higher royalties and current taxes.First quarter 2008 fund flows from operations were 57% higher than in the first quarter of 2007 and 50% higher on a per unit basis, driven by stronger commodity prices and a 14% increase in production. Ø Provided total returns to unitholders of 8.0% in the first quarter of 2008, compared to an average gain of 22% for Vermilion’s peer group of energy trusts and a 3.5% drop in the S&P/TSX Composite Index.Natural gas leveraged trusts have experienced a strong rebound from depressed levels, while the market is not yet reflecting sharply higher oil prices in the valuations of oil leveraged trusts. Ø Distributed $0.57 per unit in the quarter, a 12% increase over the first quarter 2007 per unit distributions.Gross distributions in the first quarter of 2008 represented 33% of fund flows from operations (25% net of DRIP).The total of net distributions, capital expenditures, reclamation fund contributions and asset retirement costs amounted to 56% of fund flows from operations.Since converting to a trust in January 2003, Vermilion has distributed $10.62 per unit, equivalent to 90% of the initial unit price at the time of conversion. Ø Resumed operations of the Ambès pipeline and shipping terminal in France, ending the interim trucking operations.Oil is flowing through a temporary tank and shuttle tanker arrangement, while full normal system operations are expected to resume in Ø Drilled 16 coalbed methane (CBM) wells in central Alberta and three Slave Lake wells at Utikuma in northern Alberta.Half of the CBM wells have been tied into production facilities, with the remainder to be connected in the second quarter.Two of the three Utikuma wells were successful and were tied-in before spring breakup adding over 200 boe/d to Canadian oil production. Ø Vermilion expended $37 million on its development capital program, acquired $45 million of producing properties, paid out over $28 million in net cash distributions and reduced net debt to approximately $397 million, equivalent to approximately 0.8 times annualized first quarter 2008 fund flows from operations. Ø Vermilion’s Board of Directors has approved a 15% increase to the 2008 development capital program from $182 million to $210 million.Accordingly, average production guidance for 2008 is being increased by 1,000 boe/d to between 32,000 and 33,000 boe/d.As previously stated, these projections do not include any volumes that will result from the drilling program in Australia that accounts for 25% of the 2008 capital program.These wells are expected to be drilled and completed by year-end and are projected to contribute approximately 1,000 boe/d each to Vermilion’s production. 3 HIGHLIGHTS Three Months Ended March 31, Dec 31, Financial ($000 CDN except unit and per unit amounts) 2008 2007 Petroleum and natural gas revenue $ 229,459 $ 205,725 Fund flows from operations 119,396 126,115 Per unit, basic 1 1.59 1.73 Capital expenditures 37,389 52,121 Acquisitions, including acquired working capital deficiency 44,528 366 Net debt 397,479 416,858 Reclamation fund contributions and asset retirement costs incurred 1,149 1,618 Cash distributions per unit 0.57 0.53 Cash distributions total 39,075 35,564 Less DRIP 10,659 9,807 Cash distributions net 28,416 25,757 % of fund flows from operations distributed gross 33 % 28 % % of fund flows from operations distributed net 24 % 20 % Total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred 66,954 79,496 % of fund flows from operations 56 % 63 % Trust units outstanding 1 Adjusted basic 76,425,742 74,271,031 Diluted 78,677,768 77,270,832 Weighted average trust units outstanding 1 Adjusted basic 75,262,026 73,058,209 Diluted 77,031,721 75,782,723 Unit trading High $ 39.40 $ 40.40 Low $ 31.00 $ 30.33 Close $ 36.40 $ 34.23 Operations Production Crude oil (bbls/d) 17,703 18,949 Natural gas liquids (bbls/d) 1,532 1,486 Natural gas (mcf/d) 83,019 75,812 Boe/d (6:1) 33,072 33,070 Average reference price WTI ($US/bbl) $ 97.90 $ 90.69 Brent ($US/bbl) 96.90 88.69 AECO ($CDN/mcf) 7.90 6.14 Netherlands reference (Euro/GJ) 6.55 5.87 Foreign exchange rate ($US/$CDN) 1.00 1.02 Foreign exchange rate (Euro/$CDN) 0.66 0.70 Average selling price Crude oil and natural gas liquids ($CDN/bbl) 93.75 81.61 Natural gas ($CDN/mcf) 8.65 7.50 Netbacks per boe (6:1) Operations netback 50.11 43.69 Fund flows netback 39.67 41.47 Operating costs $ 11.08 $ 11.28 1Includes trust units issuable for outstanding exchangeable shares based on the period end exchange ratio The above table includes non-GAAP measures which may not be comparable to other companies.Please see “Non-GAAP Measures” under MD&A section for further discussion. 4 OUTLOOK Vermilion is well positioned to continue delivering strong results over the next several years. § Significant balance sheet strength combined with the value of the equity position in Verenex provides Vermilion with the opportunity to make a significant, accretive acquisition, with minimal new equity requirements. § Organic growth potential continues to improve as the Trust’s technical teams mature their understanding of our properties in the Netherlands, Australia and France.Pending the receipt of all necessary approvals, Vermilion is aiming to materially accelerate drilling activity in all of its foreign jurisdictions beginning in late 2008 and early 2009. § The goal to significantly increase the recovery of oil from Vermilion’s five major oil pools through improved production processes and ultimately the application of enhanced oil recovery techniques will remain a key focus area for the Trust. Vermilion continues to direct a significant amount of time and human capital towards the evaluation of these large oil pools.Based on independent assessments provided by the Trust’s independent reservoir consultants and the France Ministry of Energy, Vermilion’s top five oil pools, including Utikuma in Canada, Wandoo in Australia and Chaunoy, Cazaux and Parentis in France, contained combined original oil-in-place of approximately 1.5 billion barrels.Vermilion is targeting 2% additional recovery through improved waterflooding and 5% incremental recovery from enhanced oil recovery processes.Together, these efforts alone have the potential to increase Vermilion’s reserve base by more than 75%. Vermilion’s Board of Directors has approved a $28 million increase to the 2008 development capital program, which is expected to add approximately 1,000 boe/d to average production volumes this year.Accordingly, production guidance for 2008 is being increased to range between 32,000 and 33,000 boe/d.A significant portion of this increase will target natural gas drilling in Canada to capitalize on improved pricing.These projections do not include any expected volumes for the Australian drilling program. Vermilion expects to drill two infill development wells in the Wandoo Field in Australia commencing in October which should be completed and tied-in near year-end.Average production per well from the existing 15 wells in this field is approximately 10,000 barrels of fluid per day with a 5% oil cut.The new wells are expected to produce at similar gross rates, but with significantly higher oil cuts. The re-start of the Parentis to Ambès pipeline in France is expected to reduce transportation costs by approximately $1.50 per barrel over the balance of the year.Vermilion expects a further additional reduction in costs in 2009 once the storage terminal is returned to normal operations. The Trust continues to witness operating cost pressures in all countries as demand for services increase with higher commodity prices.In Australia, operating costs are further pressured by rising diesel prices used to fuel gas compression and reinjection into the Wandoo reservoir. Vermilion is also seeing higher royalties and taxes coincident with the increase in commodities.Despite the tax obligations in our foreign jurisdictions, Vermilion continues to generate one of the highest after-tax netbacks per equivalent barrel of production amongst its peer group of Canadian energy trusts. The
